PER CURIAM:
In this attorney disciplinary matter, respondent and Disciplinary Counsel have entered into an agreement pursuant to Rule 21, RLDE, Rule 413, SCACR. In the agreement, respondent admits misconduct and consents to be suspended from the practice of law for ninety days. We accept the agreement.
Respondent pled guilty to one count of willful failure to file a South Carolina Income Tax Return in violation of S.C.Code Ann. § 12 — 54^0(b)(6)(c) (Supp.1998).
The failure to file a tax return is a serious crime as set forth in Rule 2(z), RLDE, Rule 413, SCACR. By his conduct, respondent has violated Rule 8.4 of the Rules of Professional Conduct, Rule 407, SCACR, and Rule 7(a)(4), RLDE, by committing a serious crime that reflects adversely upon his honesty, trustworthiness and fitness as a lawyer and has violated Rule 7(a)(5) and (6), RLDE, by engaging in conduct tending to bring the courts or legal profession into disrepute and violating the oath of office he took upon admission to the practice of law in this State.
In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for ninety days. Accordingly, respondent is suspended for ninety days, retroactive to June 9, 1999, the date of his interim suspension. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR.
DEFINITE SUSPENSION.
MOORE, J., not participating.